Title: Remission for Augustus Johnson, 24 September 1816
From: Madison, James
To: 


        
          [24 September 1816]
        
        Whereas it has been represented to me that at a District Court of the United States for the District of Vermont, holden at Windsor in said District in the month of May last, Judgment was rendered against Augustus Johnson, of the said District, for a violation of the Revenue laws of the United States, in selling spirituous liquors without a license for so doing, whereupon a fine was imposed upon him, the said Augustus Johnson; by reason whereof, and of his inability to pay the said fine, he now is, and for some time has been imprisoned in the Common Jail at St. Alban’s in the said District, in pursuance of an execution issued under the Judgment aforesaid, in the name and on the behalf of the said United States: and whereas the longer Imprisonment of the said Augustus Johnson, under these Circumstances, would be an act of rigor, inasmuch as it has been made to appear to me that there is no reason to calculate upon his ever being able to pay & satisfy the said fine, and that he has a numerous family almost entirely dependent upon his personal exertions for their support, whilst, too, his continued Imprisonment would necessarily involve

the United States in additional expense: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the premises, & for other good causes, have remitted, and I do hereby remit the fine imposed upon the said Augustus Johnson, as aforesaid, or the penalty incurred by him, and every part thereof, willing and requiring moreover that he be forthwith discharged from his Imprisonment.
        In testimony whereof I have hereunto set my Hand & caused the seal of the United States to be affixed. Done at the City of Washington this 24th day of Sepr. A.D one thousand eight hundred & sixteen & of the Independence of the U.S the forty first.
        
          James MadisonBy the PresidentJas MonroeSecy of State
        
      